Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the arguments filed on May 09, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1 and 3-9 are pending under examination. Claim 1 is amended. Claims 10-22 were withdrawn from further consideration as being drawn to nonelected group. Claim 2 was canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. 
Response to Arguments:
3.  The rejection of claims 1 and 3-5 and 7-9 under 35 USC 102(a)(1) as being anticipated by Kim et al. has been withdrawn in view of the amendment.
4. The rejection of claims 1 and 3-9 under 35 USC 103 as being unpatentable over Kim et al. in view of Arnold et al. has been withdrawn in view of the amendment.
                            New Rejections necessitated by the Amendment
  Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. (US 2011/0086394) in view of Wang et al. (US 2005/0112639).
      Erlander et al. teach a method of claim 1, for nucleic acid detection for detecting a
detection target nucleic acid using at least a template nucleic acid amplified that is amplified and serves as a detection index (para 0009-0010);
b) a primer comprising amplification region including a first polynucleotide segment
having a base sequence complementary to at least a portion of the detection nucleic
acid and a second polynucleotide segment having a base sequence complementary to
a portion of the template nucleic acid (para 0009-0010, 0030, 0036, 0062-0066): indicating a promoter-primer comprising target complementary region and a promoter region, wherein detection target nucleic acid comprises 10 to 100 bases and when the detection target nucleic acid is RNA the 5’ end of the first segment is DNA and when detection target nucleic acid is a DNA the 5’ end of the first polynucleotide segment is RNA (0009-0011, 0030, 0036);
c) a nuclease (exonucleases or ribonuclease) that degrades a DNA-RNA complex (para 0068, 0011, 0030, 0122);
d) a polymerase (para 0011-0013, 0030, 0069-0070), 
the method comprises:
i) contacting a test sample containing the detection target nucleic acid with the primer to
form a DNA-RNA complex (para 0010, 0119-0120);
ii) digesting at least a portion of the first polynucleotide segment of the DNA-RNA
complex with the nuclease until the DNA-RNA-complex is cleaved from the second
polynucleotide segment of the primer, thereby activating the cleaved second polynucleotide second polynucleotide segment of the primer for nucleic acid detection
(para 0011, 0121-0122);
iii) hybridizing the cleaved second polynucleotide segment of the primer for nucleic acid
detection and amplifying the template nucleic acid with the polymerase (para 011, 0123-0131).
    With reference to claim 3, Erlander et al. teach that the primer further comprises a third polynucleotide segment (anchor sequence) including the same base sequence as a portion of the base sequence of a 5’ end region complementary to the second polynucleotide segment in the template nucleic acid (para 0010, 0030).
    With reference to claim 4, Erlander et al. teach that the detection target nucleic acid is
RNA and the nuclease is a nuclease that degrades DNA in the DNA-RNA complex
(para 0011, 0030, 0068, indicating exonuclease that degrades DNA primer).
  With reference to claim 5, Erlander et al. teach that the 3’ end of the primer comprises
a modification that prevents hybridization to the target (para 0064-0066, 0062).
With reference to claims 6, 8, Erlander et al. teach that the primer further comprises non-natural base sequence that does not hybridize to with the template or the template nucleic acid comprises a non-natural artificial base sequence (para 0066, 0063, 0033-0034).
With reference to claim 7, Erlander et al. teach said amplification comprises PCR (para 0009, 0098, 0115).
With reference to claim 9, Erlander et al. teach that the template nucleic acid comprises a common base sequence (promoter sequence) identical to a portion of the detection target nucleic acid and a portion on the 3’ end second polynucleotide segment is complementary to the common base sequence (para 0109-0112). 
          However, Erlander et al. did not specifically teach restricting the amplification of template nucleic acid when the second segment is linked to the first polynucleotide segment.
      Wang et al. teach a method for amplifying a target nucleic acid using a strand displacement primer comprising a complementary sequence to all or a portion of the inserted nucleic acid molecule and a 5’ end that does not match any part of the target nucleic acid which serves to facilitate strand displacement during DNA replication and increase in amplification products linearly (0079-0082, 0097-0098), wherein the strand displacement primer forms a hairpin structure (linking of two complementary sequences) that prevents amplification of template nucleic acid by preventing hybridization to the template (para 0097-0098, 0079-0082). 
    It would have been prima facie obvious to one of the ordinary person skilled in the art
before the effective filing date of the invention to modify the method as taught by Erlander et al. with the hairpin strand displacement primer as taught by Wang et al. to improve the detection of the target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the detection of the target nucleic acid because the hairpin structure of the strand displacement primer would improve selective amplification of a template and improves the specificity of the reaction (para 0097-0098) and such a modification of the claimed method is considered obvious over the cited prior art. 

                                                     Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637